320 U.S. 215
63 S.Ct. 1444
87 L.Ed. 1852
METROPOLITAN-COLUMBIA STOCKHOLDERS, Inc., et  al., petitioners,v.The CITY OF NEW YORK.
No. 824.
Supreme Court of the United States
June 21, 1943
Third Rehearing Denied Oct. 11, 1943.

See 320 U.S. ——, 64 S.Ct. 28, 88 L.Ed. ——.
Mr. Archibald N. Jordan, of New York City (Mr. Glen N. W. McNaughton, of New York City, of counsel), for petitioners.


1
Second petition for rehearing denied.


2
Mr. Justice ROBERTS and Mr. Justice DOUGLAS took no part in the consideration or decision of this application.